Citation Nr: 0934968	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of excision 
of a conjunctival retention cyst of the left eye.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1963 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In May 2009, the Veteran testified that he was experiencing 
problems in his left eye, specifically in the bottom of the 
eyelid where the cyst was removed.  Private medical records 
from April 2009 to May 2009 document left eye discomfort and 
pain.  As the evidence suggests a material change in the 
disability since the Veteran was last examined by VA in April 
2008, a reexamination is warranted under 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA eye examination 
to determine the current level of severity 
of the service-connected residuals of 
excision of a conjunctival retention cyst 
of the left eye.  



The examiner is asked to address the 
following:

a). Whether the Veteran has active 
conjunctivitis with objective 
symptoms; or, 

b). If not, what are the current 
residuals of excision of a 
conjunctival retention cyst of the 
left eye, including 

i) Loss of visual acuity;

ii) Disfigurement (a scar at 
least one-quarter inch wide (0.6 
cm) or a scar adherent to 
underlying tissue or an elevated 
scar or a scar depressed on 
palpation); or 

iii) Whether or not there is a 
superficial, unstable scar or a 
superficial scar that is painful 
on examination.  

The claims folder should be made available 
to the examiner for review. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

